     Case 2:18-cv-02420-TLN-CKD Document 71 Filed 09/15/20 Page 1 of 6

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ERIC ANTHONY ALSTON, JR.,                          No. 2:18-cv-02420-TLN-CKD PS
12                        Plaintiff,
13            v.                                         ORDER
14    COUNTY OF SACRAMENTO, et al.,
15                        Defendants.
16

17          Before the court is plaintiff Eric Alston, Jr.’s motion for sanctions against defendant Ken

18   Lloyd. (ECF No. 64.) Defendant filed an opposition, (ECF No. 65), and plaintiff filed a reply.

19   (ECF No. 66.) Pursuant to Local Rule 230(g), the court ordered that the matter be submitted on

20   the papers. (ECF No. 67.) For the reasons below, the court denies plaintiff’s motion.

21     I.   BACKGROUND

22          Plaintiff filed this suit against the City of Sacramento, Sheriff Scott Jones, and other city

23   officials for injuries he allegedly sustained while being arrested for a domestic violence incident.

24   Plaintiff allegedly fell and hurt his knee while being loaded into the patrol car. (ECF No. 1 ¶ 24.)

25   He was taken to the hospital, and after he was treated, the deputies took him to jail. Plaintiff

26   alleges that upon arriving at the jail, Deputy Ken Lloyd “choke slam[med him] out of [his]

27   wheelchair while [he was] handcuffed onto the ground.” (Id. ¶ 27.) The next day, while still at

28   the jail, plaintiff allegedly fell again. (Id. ¶ 30.) The deputies provided plaintiff with a
                                                         1
     Case 2:18-cv-02420-TLN-CKD Document 71 Filed 09/15/20 Page 2 of 6

 1   wheelchair, and he posted bail that afternoon. (Id. ¶ 30-31.) Two days later, doctors determined

 2   that plaintiff had suffered a concussion. (Id. ¶ 31.) All criminal charges against plaintiff were

 3   eventually dropped.

 4          On May 30, 2019, the district court fully adopted the undersigned’s recommendation to

 5   dismiss all claims against all defendants, except for three claims against Deputy Lloyd: (1) a

 6   claim for excessive force under 42 U.S.C. section 1983, (2) a claim under California’s Bane Act,

 7   and (3) a battery claim. (ECF No. 20.)

 8          On December 10, 2019, the undersigned issued a pretrial scheduling order which provided

 9   that all discovery must be “completed” by June 19, 2020. (ECF No. 46 at 2.) As defined in the

10   order, “[t]he word ‘completed’ means that all discovery shall have been conducted so that all

11   depositions have been taken and any disputes relative to discovery shall have been resolved by

12   appropriate order if necessary and, where discovery has been ordered, the order has been

13   complied with.” (Id.)

14          On June 11, 2020, defense counsel Jill Nathan deposed plaintiff remotely via

15   teleconference. Plaintiff refused to answer questions on the grounds that defense counsel was

16   inquiring about matters irrelevant to the claims against Deputy Lloyd. The deposition lasted less

17   than an hour, and largely consisted of objections and argument regarding the relevance of defense

18   counsel’s questioning.

19          On July 13, 2020, plaintiff filed the present motion for sanctions against defense counsel.

20   Plaintiff contends that defense counsel badgered and harassed him during the deposition by
21   repeatedly asking questions that pertained to dismissed claims and parties. Plaintiff asks the court

22   to sanction defense counsel in the amount of $50,000. Defendant responds that plaintiff’s motion

23   is frivolous and asks the court to sanction plaintiff in the amount of $2,000 for the costs and

24   attorney’s fees incurred in responding to plaintiff’s motion. The court discusses the parties’

25   arguments below.

26    II.   DISCUSSION
27          Both plaintiff and defendant ask this court to impose monetary sanctions on the other

28   party. Plaintiff asserts two legal bases to support his sanction request. First, he argues that
                                                        2
     Case 2:18-cv-02420-TLN-CKD Document 71 Filed 09/15/20 Page 3 of 6

 1   defense counsel violated this court’s dismissal order by asking questions about dismissed claims

 2   and parties during plaintiff’s deposition, thereby committing civil contempt under 18 U.S.C.

 3   section 401 and Federal Rule of Civil Procedure 70. Second, plaintiff argues that defense

 4   counsel’s line of questioning impeded the deposition, warranting sanctions under Federal Rule of

 5   Civil Procedure 30(d)(2).

 6          Defendant also requests sanctions against plaintiff in his opposition. Defendant argues

 7   that plaintiff’s sanction motion is frivolous and misrepresentative, and thus the court should

 8   award defendant the attorney’s fees incurred responding to the motion, as permitted by 28 U.S.C.

 9   section 1927. As discussed below, the court declines to sanction either party.

10   A.     Plaintiff has not shown that sanctions against defendant are warranted.

11          Plaintiff contends that sanctions are warranted for contempt of court under 18 U.S.C.

12   section 401 and Federal Rule of Civil Procedure 70, and for impeding a deposition under Federal

13   Rule of Civil Procedure 30(d)(2).

14             i.     Defense counsel did not commit civil contempt.

15          Courts have statutory authority to punish both civil and criminal contempt pursuant to 18

16   U.S.C. section 401.1 “Civil contempt . . . consists of a party’s disobedience to a specific and

17   definite court order by failure to take all reasonable steps within the party’s power to comply.”

18   Inst. of Cetacean Research v. Sea Shepherd Conservation Soc’y, 774 F.3d 935, 945 (9th Cir.

19   2014). “The party alleging civil contempt must demonstrate that the alleged contemnor violated

20   the court’s order by ‘clear and convincing evidence,’ not merely a preponderance of the
21   evidence.” Id.

22          Plaintiff argues that defense counsel committed civil contempt by disobeying the district

23   court’s order granting defendant’s motion to dismiss. On May 30, 2019, the district court signed

24   an order dismissing all claims against all defendants, except three of plaintiff’s claims against

25
     1
26     Plaintiff also seeks to impose sanctions pursuant to Federal Rule of Civil Procedure 70. But that
     rule concerns the enforcement of judgments: it permits a court to hold a party in contempt for
27   disobeying judgment requiring specific performance, such the conveyance of land. Fed. R. Civ.
     P. 70. The court has not entered any judgment against defendant Lloyd in this case, and thus Rule
28   70 cannot support plaintiff’s sanctions request.
                                                       3
     Case 2:18-cv-02420-TLN-CKD Document 71 Filed 09/15/20 Page 4 of 6

 1   defendant Ken Lloyd. Plaintiff argues that during his deposition on June 11, 2020, defense

 2   counsel inquired about matters irrelevant to the three remaining claims against Lloyd, and thus

 3   she violated the district court’s dismissal order. For example, defense counsel asked whether

 4   plaintiff was wearing a walking boot on his right foot at the time of his arrest. Plaintiff refused to

 5   answer this question because he believed it was irrelevant to Deputy Lloyd and the “choke slam”

 6   incident.2 (ECF No. 64 at 8.)

 7          Upon reviewing the submitted deposition excerpts, the undersigned finds that defense

 8   counsel did not fail to comply with the district court’s May 30, 2019 order. That order gave two

 9   directives: (1) plaintiff’s claims were dismissed with prejudice as to all defendants, except as to

10   defendant Lloyd; and (2) defendant Lloyd was ordered to answer plaintiff’s section 1983, Bane

11   Act, and battery claims no later than sixty days from the date of the order. (ECF No. 23.)

12   Defendant complied with the order by timely answering plaintiff’s three claims on July 25, 2019.

13   (ECF No. 29.) Neither the May 30, 2019 order, nor any other order issued in this case, limited

14   the scope of defendant’s questioning during his deposition of plaintiff. Even assuming that

15   defense counsel’s questions were irrelevant to the claims against Lloyd, asking irrelevant

16   questions cannot constitute contempt absent a specific and direct order proscribing such conduct.

17   Thus, plaintiff’s contempt argument fails.

18            ii.   Defense counsel’s deposition questions did not impede, delay, or frustrate the fair

19                  examination of plaintiff.

20          Plaintiff also argues that sanctions are appropriate under Federal Rule of Civil Procedure
21   30. Rule 30 authorizes courts to “impose an appropriate sanction—including the reasonable

22   expenses and attorney’s fees incurred by any party—on a person who impedes, delays, or

23   frustrates the fair examination of the deponent.” Fed. R. Civ. P. 30(d)(2). Argumentative

24   objections, suggestive objections, and improper refusals to answer questions are examples of

25

26
     2
27     Defense counsel attempted to explain that her questions were intended develop the foundation
     for plaintiff’s allegations in the complaint, and that they were relevant to plaintiff’s $10,000,000
28   damages request. Plaintiff, however, maintained his refusal to answer.
                                                         4
     Case 2:18-cv-02420-TLN-CKD Document 71 Filed 09/15/20 Page 5 of 6

 1   conduct that impede, delay, or frustrate the fair examination of the deponent. See Security Nat’l

 2   Bank v. Jones Day, 800 F.3d 936, 942 (8th Cir. 2015).

 3          The submitted deposition excerpts show that defense counsel did not impede, delay, or

 4   frustrate the deposition. To the contrary, defense counsel appears to have asked reasonable

 5   questions and to have maintained professionalism, while attempting to explain to plaintiff the

 6   relevance of her line of questioning. Plaintiff, on the other hand, appears to have been

 7   obstreperous through his numerous speaking objections and improper refusals to answer.

 8   Because defense counsel’s conduct did not impede, delay, or frustrate the deposition, the

 9   undersigned denies plaintiff’s request for sanctions under Rule 30 as well.

10   B.     The court declines to sanction plaintiff under Rule 30 or 28 U.S.C. § 1927.

11          In its opposition to plaintiff’s motion for sanctions, defendant Lloyd requests counter-

12   sanctions against plaintiff for “unreasonable and vexatious conduct, and for reckless

13   misstatements of law and fact.” (ECF No. 65 at 7.) Defendant argues that plaintiff’s deposition

14   conduct is sanctionable under Rule 30(d)(2). Defendant also argues that sanctions are appropriate

15   under 28 U.S.C. section 1927, which authorizes a court to hold a party who unreasonably and

16   vexatiously multiplies proceedings in a case liable for the other party’s excess attorney’s fees

17   reasonably incurred as a result of the unnecessary proceedings. 28 U.S.C. § 1927; see also Wages

18   v. Internal Revenue Serv., 915 F.2d 1230 (9th Cir. 1990) (holding that pro se litigants may be

19   sanctioned under section 1927).

20          To support his argument that sanctions are warranted under Rule 30, defendant avers that
21   plaintiff objected more than twenty times during a one-hour deposition. Defendant avers that

22   nearly all of plaintiff’s objections were for relevance, and that plaintiff repeatedly refused to

23   answer questions that he deemed irrelevant to the claims against Deputy Lloyd.3 Defendant notes

24   that plaintiff’s refusals were improper, because a deponent may refuse to answer questions only to

25

26
     3
       Defendant notes that a deponent may refuse to answer questions only “to preserve a privilege, to
     enforce a limitation ordered by the court, or to present a motion under Rule 30(d)(3),” which
27   allows a party to move to terminate a deposition on the ground that it is being conducted in bad
     faith or in a manner that unreasonably annoys, embarrasses, or oppresses the deponent. Fed. R.
28   Civ. P. 30(d).
                                                        5
     Case 2:18-cv-02420-TLN-CKD Document 71 Filed 09/15/20 Page 6 of 6

 1
     preserve a privilege, to enforce a limitation ordered by the court, or to present a motion under
 2
     Rule 30(d)(3).4 Fed. R. Civ. P. 30(d). Thus, defendant contends that it was plaintiff—not defense
 3
     counsel—who impeded, delayed, or frustrated the deposition.
 4
              In addition, defendant contends that plaintiff’s motion for sanctions is “reckless” and
 5
     potentially made in bad faith, warranting sanctions under section 1927. Defendant argues that
 6
     plaintiff: (1) filed the motion for sanctions one month after discovery closed and all disputes
 7
     related to discovery were to have been presented to the court and resolved; (2) recklessly
 8
     mischaracterized the court’s dismissal order as a protective order limiting the scope of discovery;
 9
     and (3) provided no legal support for the imposition of punitive sanctions against defense counsel.
10
     In short, defendant argues that plaintiff’s frivolous motion caused an unreasonable multiplication
11
     of proceedings, causing defendant to incur unnecessary attorney’s fees in the amount of $2,000,
12
     which should be paid by plaintiff.
13
              Although the court does not approve of plaintiff’s obstructive deposition conduct, and
14
     although the court finds that plaintiff’s motion for sanctions is meritless, the undersigned declines
15
     to sanction plaintiff at this time. As a pro se litigant, plaintiff is afforded leniency with regard to
16
     his knowledge of the law. Plaintiff is nevertheless cautioned that his objections and refusals to
17
     answer—as shown by the deposition transcripts—were improper and disruptive. Similar
18
     disruptive behavior in the future may result in monetary or terminating sanctions, as appropriate.
19
     III.     CONCLUSION
20
              For the foregoing reasons, IT IS HEREBY ORDERED that:
21
              1.     Plaintiff’s motion for sanctions (ECF No. 64) is DENIED; and
22
              2.     Defendant’s request for sanctions against plaintiff is DENIED.
23
     Dated: September 14, 2020
24                                                      _____________________________________
                                                        CAROLYN K. DELANEY
25
     17.2420.sanc                                       UNITED STATES MAGISTRATE JUDGE
26
27   4
      Rule 30(d)(3) allows a party to move to terminate a deposition “on the ground that it is being
     conducted in bad faith or in a manner that unreasonably annoys, embarrasses, or oppresses the
28   deponent.”
                                                      6
